In this action, the plaintiff seeks a decree of divorce on the ground that the defendant has been guilty of intolerable cruelty.
The evidence in the case is such that it furnishes an apt illustration of incompatibility, a ground not recognized in the State of Connecticut as one upon which a divorce may be sought. That the conduct of the defendant was ungentlemanly goes without saying and should not have been pursued. *Page 145 
The real difficulty, it seems to me, was that two characters were clashing, who had different notions of the proper sphere for the other party to enter. For example, when one wanted the window up, the other wanted it down; when one wanted company in the home, the other wanted to be alone with his wife; when one wanted to listen to a symphony orchestra being played over the air, the other wanted to listen to a different type of program. From all these clashes, each one of which was quite insignificant and yet annoying to the other party, this controversy has arisen.
It is unfortunate that two such persons should have entered into matrimonial contract, but, unfortunate as that may be, the conduct of the alleged offending party was obviously not of such a nature as to classify it as conduct "not only cruel but also intolerable."
   The decree must be denied.